Title: Jacques-Donatien Le Ray de Chaumont and Franklin: An Exchange About Accounts, [before 26 April 1782]
From: Chaumont, Jacques-Donatien Le Ray de,Franklin, Benjamin
To: 


Franklin received Robert Morris’ request for copies of the public accounts in September, 1781. He assumed that Thomas Barclay would examine them, but Barclay—who finally reached Europe in November—was detained in Holland for longer than he expected. In February, 1782, when Barclay’s arrival in Paris seemed imminent, Franklin approached Matthew Ridley about assisting in the accounts’ examination. On March 4, with Barclay still delayed, Franklin sent to Morris an unverified copy of at least some of the public accounts (probably his account with the French government, kept by Ferdinand Grand). He must also have asked Chaumont to review the account that he had drawn up and signed on July 1, 1781, for transactions between Chaumont and the American commission.

Trying to settle Chaumont’s account proved to be an infuriating process, and one that occupied Franklin sporadically from April through July. Chaumont submitted multiple versions of his claims, altering them seemingly at whim, and refused to be bound by the decisions of the arbitrators he himself helped select. Understanding their dispute—which Franklin let drop in July, and only picked up again in May, 1784—requires a close examination of the individual undated documents that comprise Accounts XIX and XXVI, as well as alternate versions of those items and other related material now scattered in various public and private archives. Nine of the key documents bear the numbers that Ferdinand Grand assigned them as he reviewed the stages of the dispute and tried to bring both parties into agreement. Grand’s descriptive list of these items, entitled “Etat des pieces Concernant Le Compte de Mr De Chaumont,” has assisted us in putting these documents in order. We offer below an overview of these financial negotiations.
The account that Franklin signed on July 1, 1781, labeled by Grand “No. 1”, began by citing an unpaid draft on Chaumont for repairs to his ill-fated packet La Mère Bobie. Jonathan Williams, Jr., had sent the draft to Passy on June 12, 1777, and (according to the account entry) Franklin gave it to Chaumont on October 8, 1779. Also from 1779 were two bills of exchange totaling 50,000 l.t. In 1780, Franklin ordered Grand to issue Chaumont 750,000 l.t. in three equal installments, and on November 10 he loaned Chaumont another 200,000 l.t. toward freighting the Marquis de Lafayette. In the first quarter of 1781, Franklin paid twenty different drafts drawn on Chaumont by both Jonathan Williams, Jr., and Fizeaux, Grand & Cie., for which he had not yet been reimbursed. Along with the interest that had accrued on these expenditures (a separate list of which is labeled by Grand “No. 2” ), Franklin totaled Chaumont’s debt as approximately 1,530,812 l.t. Deducting four items from that sum—the drafts that Jonathan Williams, Jr., drew on Chaumont during 1780; the cloth Chaumont purchased that same year by drafts on Congress; the value of officers’ uniforms supplied in January, 1781; and the 240,000 l.t. that Jonathan Williams., Jr., owed Chaumont for freighting the Marquis de Lafayette on May 23, 1781—Franklin figured that Chaumont owed him 95,415 l.t. 15 s. 10 d.
Chaumont disagreed. His version of their account, document (I), below, acknowledged receipt of only six of the nine sums Franklin claimed to have furnished, and he debited Franklin for fifteen items as compared to the four Franklin had listed. Of those four, Chaumont left three as they were, but inflated one (the amount owed him for supplying uniforms to the American army) by adding on a hefty commission. According to Chaumont’s calculations, Franklin owed him 91,733 l.t. 18 s. 6 d.
Franklin reviewed the new claims carefully, first sketching out his responses under the heading “Articles charged by M. de Chaumont qui ne sont pas dans ma Compte.” He then delivered to Chaumont an item-by-item reply (labeled by Grand “No. 4”) consisting of brief but polite statements. With one exception (the 600 copies of an engraving) Franklin either disallowed the charges altogether or requested further explanation or documentation. Chaumont countered with a new version of credits (now missing) that included two additional items, bringing their number to seventeen. It evidently provided some of the explanatory material Franklin requested, but demanded more detailed explanations for the expenses Franklin was disallowing. Franklin’s response to this new version is document (II), below, which Grand labeled “No. 5.”
At this point, Franklin and Chaumont evidently agreed to submit their paperwork to Ferdinand Grand. On April 26, Grand’s son told Matthew Ridley that his father was trying to settle this dispute, in which each man claimed that the other owed him a balance. Grand completed his report, we believe, on May 7; the “award,” as Franklin called it, is published below under that date. Chaumont, however, refused to comply with this award, which settled matters in Franklin’s favor. He eventually accepted Franklin’s suggestion of adding a second arbitrator whom Chaumont could select, and on July 7 the two men signed an agreement for arbitration by Grand and Dangirard (below). There is evidence that Franklin prepared a revised account on July 1, though that manuscript has been lost. Chaumont revised his version of what Franklin owed him on July 9, dropping certain items but inflating others. We publish excerpts from that revision below, as well as Franklin’s exasperated private reactions.
Rather than submit these revised accounts to arbitration, however, Franklin simply let the matter drop. Chaumont’s financial desperation was driving him to increasing levels of irrationality, and to press things further would have been embarrassing and, ultimately, counterproductive. Besides, having just learned of Shelburne’s appointment as prime minister, Franklin needed to focus on the negotiations. It was not until the spring of 1784 that he attempted a final settlement. Explaining to Chaumont that he had desisted from pressing his advantage out of friendship, he gently proposed that they now try to settle their account amicably. This time it worked. With Grand’s guidance, the two men signed an agreement on May 28, 1784. What they approved, in fact, was the very account that Grand had drawn up on May 7, 1782, with an adjustment for the subsequent two years’ rent. Franklin endorsed his copy, “Mr Grand’s Award May 1782 and the Acceptance of it May, 1784”.
  
I. Chaumont’s Initial Claim
[before April 26, 1782]
Monsieur le Docteur Franklin son Compte avec M. Le Ray de Chaumont à Passy,
Doit,


Pour Solde du précédant Compte avec les Deputes du Congrès lequel a été remis à M. Deane qui est encore à l’arrêter
3849.13.1.


Payé le 5 Avril 1780. à Rogé pour frais de course de Passy à Nantes
  193.10. 


Idem le 9. dit pour 600 Exemplaires d’une planche representant un Sujet Americain
  63.— 


Tenu Compte à Bersolle de Brest le 22 may dit pour frais à 11. Balles de Toile à voile et 100 Ballots d’Habillemens chargés dans le Navire le petit Cousin Capitaine Carouge
  1803. 9.3.


Idem le 5. Juillet dit pour frais à la Reception et Expedition de 239. Ballots Habillemens
5847.16.6.


Pour prix de 11. Balles de Draps achetées par M. Jon Williams de Nantes et cédées pour l’habillement des officiers de l’Armée américaine suivant les deux factures du dit Sieur des 3 Juillet et 26 Septembre 1780.
  25970. 6. 


Pour escompte au payement des dites deux factures et commission sur icelles
  626. 2.5.


Pour indemnité au Sujet du Paquebot la Mere Bobie Capne. Charles Glayo de la Chenaye qui a été renvoyé en France sur son Lest par le Congrès pour y apporter ses Depeches la dite indemnité reglée à
12000.—


Pour le montant des Traites faites sur moi par M Jon. Williams de Nantes pour compte de l’habillement des Troupes Américaines


Commission à ½ pour cent sur
741095.18.4.
  }


  649322.1.2 payés par les mains de Banquier
3246.12.3.


744342.10.7.


Pour la traite à mon ordre de M. Jon. Williams de Nantes du 19. Decembre 1780 à 10 Jours de vue sur M. Franklin pour le prix des Draperies cedées au Congrès
  428330. 2.8.


Pour la traite à mon ordre de M. Jon. Williams à Nantes du 24 may dernier à vue sur M. le Dr. Franklin pour le montant du fret du Vaisseau le Marquis de Lafayette envoyé à l’Amerique Septentrionale
240000.—


Payé à M. Grand pour frais de courtage a ⅛ % sur les 400,000 l.t. ci contre suivant sa reconnoissance du 22. Décembre 1780.
500.—


Pour [blank] années de loyer de la maison qu’il occupe depuis le [blank] jusqu’au [blank] à raison de [blank] par prix convenu


Pour Commission de Banque a ½ pour Cent sur les 25970 l.t. 6 s. de traites de M. Williams de Nantes en remboursement des deux factures de Draps d’officiers cédés au prix coutant
  129.17. 


Pour le prix des Marchandises livrées par le Capitaine Maniville au général Lincoln et la valeur de 10. Caisses et 2 Barils médicamens portés par le Navire le petit Cousin Capitaine Carrouge dès le Commencement de l’Année 1780. le payement desquels objets a été sollicité par M. Holker fils auprès du Congrès qui n’y a point satisfait, par les Raisons annoncées dans sa Lettre dont l’original est en mes Mains
  70000.— 



  1533656. 7.6.



1441922.19. 



91733.18.6.


Avoir,


Reçu de M. Le mandat sur M. Grand du 19. Mars 1780.
  250000.—


  Idem du [blank] Juillet dit
  250000.—


  Idem du 20 Septembre 1780. pble. 15 Novbre. du susdit
  250000.—


  Reçu de M. Grand sur ma reconnoissance du 4 Decbre. 1780.
  400000.—


  Pour mes acceptations aux traites de M. Jon. Williams de Nantes pour Compte de l’habillement des Troupes Americaines qui ont été acceptées par M. Grand qui aura à me les remettre
  91922.19.


  Mes Traites du 10. Novembre 1780. à 4 u/ces à mon ordre sur M. Franklin à valoir sur le fret du Vaisseau le Marquis de la Fayette pour l’Amerique Septentrion.
  200000.—



  £1,441,922.19.


  
II. Franklin’s Reply to Chaumont’s Answer
[before May 7, 1782]
Mr Franklin’s Reply to Mr Chaumont’s Answer, respecting the Observations of Mr Franklin on his Account.—

  
  
  
  Article 1.
    The Charge of 3189.13.4. l.t. Ballance of Mr. Deane’s Acct. with M. de Chaumont.Mr F. has seen two Copies of this Account, in which the Ballance differs widely. It does not appear by any Evidence produc’d in Writing or otherwise that Mr Deane has been acquainted with and approv’d of this Demand against him. On the contrary he has told Mr F. that M. de Chaumont owed him a considerable Sum of Money, which from the then present Situation of Mr. C’s Affairs could not be obtained, & which oblig’d him to ask a Loan of Money from Mr F.— And as Mr F. finds in the said account against Mr Deane many Articles which appear to him to relate to particular Speculations & Adventures in Business between M. de Chaumont & him, that do not at all concern the Public: and it farther appears that the Sums actually credited in that Account as paid to Mr de Chaumont by Mr Deane & Mr Franklin as Commissioners of Congress exceed the Value of the Supplies charg’d therein as furnish’d for the Congress; Mr. F. conceives that the Charge of the Ballance in Question is not well placed in an Account against the United States; and that he cannot without Authority from Mr Deane undertake to settle the private Part of Mr Chaumont’s Account against him or to admit that the said Ballance is due from him. Mr Deane resides at Ghent, and Mr C. may settle the Matter with him by Writing.

  Art. 2.
193. 1.0. l.t.
Mr. F. cannot understand this without seeing the Account.


  Art. 3.
  63    
Is just.


  — 4.
  1803. 9.3.
Allow’d


  — 5.
  5847.16.6.
Allow’d.


  — 6.
  25970. 6.0.
Allow’d.


  — 7.
  626. 2.5.
Allow’d


  Art. 8.
  12,000.    
Indemnité sur la mere Bobie. This Charge appears to me very high. I do not think it right to estimate it by Tobacco; there being none at Boston to be shipp’d on such Terms. They were allow’d from Maryland, but the Risque there was greater. I leave this however to the Judgment of Mr Grand.


  Art. 9.
  741,095..16..4.
Allow’d.


  2d. Art. 9.
  3246.12.3.
pour Commission, &c. Submitted to the Judgment of Mr Grand.


  Art. 10.
  428,330..2..8.
Allow’d


  Art. 11.
  240,000. 0.0.
Allow’d


  Art. 12.
  500. 0.0.
Courtage submitted to Mr Grand— M. Franklin not understanding the Answer of M. de Chaumont concerning the Exchange.


  Art. 13.
Rent.
Mr Franklin leaves this intirely to M. Grand, and shall be content if fix’d as M. Chaumont propos’d to him.


  Art. 14.
  
To be decided by Mr Grand


  Art. 15.
  70,000.    
Mr Franklin had never intimated to Congress that M. Chaumont owed him any thing. It seems therefore unintelligible to him that they should give Mr Holker such a Reason for not paying. Mr Holker might however have obtain’d their Drafts on Mr Franklin if they had approv’d of the Account. Genl. Lincoln might have purchas’d the Goods partly on the public Account, & partly for himself & officers. Mr F. knows nothing of the Matter, has receiv’d no Orders relating to it, And he thinks that Persons in one Department, especially at so great a Distance, should not be apply’d to for Payment of Debts contracted by those in another.


  Art. 16

Mr F. does not understand this, and leaves it to Mr Grd.


  Art. 17.

This also is for the same reason left to the Judgmt of Mr Grand, with which Mr F. will be satisfied.


